FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month ofMarch 2013 Commission File Number: 001-02413 Canadian National Railway Company (Translation of registrant’s name into English) 935 de la Gauchetiere Street West Montreal, Quebec Canada H3B 2M9 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F Form 40-F X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A Canadian National Railway Company Table of Contents Item 1. News Release dated March 12, 2013 entitled, "CN announcesresults and settlementof Tender Offer and Consent Solicitation for 4.40% Notes due 2013." Item 1 North America’s Railroad NEWS RELEASE CN announces results and settlement of Tender Offer and Consent Solicitation for 4.40% Notes due 2013 MONTREAL, March 12, 2013— CN (TSX: CNR) (NYSE:CNI) today announced that holders of 85 percentof its 4.40% Notes due 2013 have tendered their notes pursuant to the tender offer and consent solicitation commenced by its wholly-owned subsidiary, CNLX Canada Inc., on Feb. 11, 2013. Also today, CNLX Canada Inc. has accepted and paid for the tendered notes. Notes not tendered and purchased pursuant to the tender offer will remain outstanding until paid by CN on the stated maturity date of March 15, 2013. CN – Canadian National Railway Company and its operating railway subsidiaries – spans Canada and mid-America, from the Atlantic and Pacific oceans to the Gulf of Mexico, serving the ports of Vancouver, Prince Rupert, B.C., Montreal, Halifax, New Orleans, and Mobile, Ala., and the key metropolitan areas of Toronto, Buffalo, Chicago, Detroit, Duluth, Minn./Superior, Wis., Green Bay, Wis., Minneapolis/St. Paul, Memphis, St. Louis, and Jackson, Miss., with connections to all points in North America. For more information on CN, visit the company's website at www.cn.ca. - 30 - Contacts: Media Investment Community Mark Hallman Janet Drysdale Director Vice-President Communications, Media Investor Relations (905) 669-3384 (514) 399-0052 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Canadian National Railway Company Date: March12, 2013 By: /s/ Cristina Circelli Name: Cristina Circelli Title: Deputy Corporate Secretary and General Counsel
